Citation Nr: 0405438	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  01-04 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the veteran, in correspondence received 
in May 2003 and more recently in December 2003, has raised 
the issue of entitlement to a total rating based upon 
individual unemployability due to service-connected 
disability.  This issue has not been developed for appellate 
review and is referred to the RO for any appropriate action.


REMAND

The record reflects that service connection for PTSD was 
established by rating decision dated in July 1999.  The 
veteran appealed this initial rating determination based upon 
his contention that the severity of his PTSD symptomatology 
warranted a higher rating evaluation than the assigned 30 
percent.    

The veteran was afforded VA examination in July 2003.  The 
record discloses that the RO thereafter, in an August 2003 
decision, granted an increased evaluation from 30 percent to 
50 percent for the veteran's service-connected PTSD.  This 
award was effective from July 22, 1999.  

With respect to increased ratings, the Board notes that the 
United States Court of Appeals for Veterans Claims has held 
that on a claim for an original or increased rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit 
does not abrogate the appeal.  Id. 

In recent correspondence, received in December 2003, the 
veteran reports that symptomatology associated with his 
service-connected PTSD has increased in severity.  It is his 
contention that the severity of his symptomatology precludes 
him from working.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should contact the veteran's 
former employer and determine the reason for 
retirement; that is, was disability a factor?

3.  The report of the July 2003 VA 
examination should be returned to the 
examiner (or a suitable substitute, if that 
examiner is unavailable) for an addendum 
clarifying the examiner's conclusion as to 
the impact of the veteran's service-connected 
PTSD on his employability.  The examiner 
should state whether it is at least as likely 
as not (that is, a probability of 50 percent 
or better) that the PTSD is so severe as to 
produce total occupational impairment in a 
general sense, not just with respect to the 
veteran's particular former employment.  The 
claims folder should be made available to the 
examiner for review, and the examiner should 
acknowledge such review in the addendum.

4.  Thereafter, the case should be reviewed 
by the RO, to include consideration of staged 
ratings as set forth in Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefit sought 
on appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board, if otherwise 
in order.  The Board intimates no opinion, legal or factual, 
as to the ultimate disposition of the matter on appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


